Citation Nr: 1045238	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-38 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for a left knee strain with 
degenerative changes.

2. Entitlement to service connection for the residuals of a right 
knee strain.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The Veteran initially requested a Travel Board hearing, which was 
scheduled for September 23, 2010.  However, prior to the 
scheduled hearing date, the Veteran's representative submitted a 
written statement withdrawing that hearing request.  38 U.S.C.A. 
§ 20.704(d) (2010). 


FINDINGS OF FACT

1. The evidence demonstrates it is likely the Veteran's currently 
diagnosed left knee strain with degenerative changes is related 
to his active service.  

2. The evidence demonstrates it is likely the Veteran's currently 
diagnosed right knee strain is related to his active service.  


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a left knee 
strain with degenerative changes have been met.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

2. The criteria for a grant of service connection for residuals 
of a right knee strain have been met.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

In light of the favorable disposition, a discussion as to whether 
VA's duties to notify and assist the appellant have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for 
some disorders, including arthritis, will be rebuttably presumed 
if manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2010).  Disorders diagnosed after discharge will 
still be service connected if all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2010).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner, supra.  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 
In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing that 
the condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was not 
noted at entry into service."

An injury or disease found to preexist service will be considered 
to have been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the normal 
progress of the disease. 38 C.F.R. § 3.306 (2010).  Aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Bilateral knee disability

The Veteran seeks entitlement to service connection for a 
bilateral knee disability.  The Veteran asserts that his knee 
disabilities are related to his active service.  Specifically, 
the Veteran contends that his knee pain originally started during 
physical training (PT) exercises when he twisted his knee and 
then reinjured his knees again a second time when he fell off a 
truck and his leg got caught in the safety rail.  The Veteran 
stated that he was placed in a splint for two months after that 
incident.  

The Veteran's September 1980 induction examination report noted 
that he Veteran had genus valgus.  However, the examiner noted 
that the Veteran's condition was not considered disabling.  
Furthermore, the Veteran did not indicate that he had received 
prior treatment for any bilateral knee disabilities and the 
examiners did not find any indication that the Veteran was unfit 
for service.  

The Veteran's service treatment records showed a history of 
multiple knee injuries and reported bilateral knee pain.  In a 
November 1981 treatment record, the Veteran reported to the 
clinic for bilateral knee pain.  The Veteran reported that he 
injured his knees while playing basketball the previous day.  He 
further stated that the pain increased that morning.  He also 
reported that he had increased pain when running, and going up 
and down stairs.  The Veteran had mild tenderness on the lateral 
aspects of his knees. 

Subsequently, in November 1981, the Veteran was sent to physical 
therapy for his knee pain to be further examined.  The Veteran 
reported pain with running, squatting, and "catching" while 
walking, which resulted in his knees giving way.  The doctor 
noted that the Veteran had tenderness over fat pads and patella 
tendons bilaterally, and retropatellar tenderness.  Additionally, 
the doctor noted that the Veteran had positive patellofemoral 
crepitus, +2 bilaterally.  The doctor's impression was that the 
Veteran had patellofemoral symptoms bilaterally.  The Veteran was 
ordered to take aspirin, apply heat, and perform certain 
exercises.  The Veteran was temporarily placed on restricted duty 
for 30 days.

In December 1981, the Veteran returned to physical therapy and 
reported that the symptoms of his knee injury had not decreased.  
He was subsequently referred to physical therapy.
	
	In October 1982, the Veteran reported to the clinic with 
complaints of a hurt right knee that was in steady pain, except 
when the Veterans moved, the pain radiated up to the hip.  The 
doctor noted that the Veteran's right knee was swollen a little 
and that he had limited range of motion.  The doctor diagnosed 
the Veteran with bruised ligaments of the right knee.  The 
Veteran was given an icepack and ace wrap.
	
	The Veteran returned to the clinic for a follow-up.  The doctor 
noted that the Veteran's knee was still swollen and his range of 
motion was still limited.  Additionally, the doctor stated that 
the Veteran was unable to hold his leg up horizontally or bend it 
beyond 75 degrees from horizontal.  The doctor noted that a 
posterior splint was removed and an ace wrap was applied. 
	
	The Veteran returned for another follow-up a week later.  The 
Veteran complained of continued right knee pain.  The doctor 
noted that the Veteran had swelling with pain and tenderness of 
the medial-superior aspect of the right knee.  Additionally, the 
Veteran had limited motion due to the pain, crepitation, and 
positive drawer's sign.  The Veteran was diagnosed with a medial 
collateral ligament strain.  The Veteran was put on light duty.    
	
	In November 1982, the Veteran reported to the clinic for pain in 
his knee.  The Veteran reported that he injured his knee playing 
football and had not been able to fully straighten his leg.  The 
doctor noted that the Veteran had pain inside the medial patella.  
Additionally the doctor noted that the Veteran had difficulty 
with flexion and extension.  The doctor reported that the 
Veteran's knee appeared to be swollen.  The doctor stated that 
the Veteran had strained ligaments medial collateral. 
	
	The Veteran reported back to the clinic a few days later for 
continued knee pain.  The doctor noted that the Veteran's right 
knee had inflammation.  The doctor concluded that the Veteran had 
a muscle strain and bruise.  A posterior splint was given to the 
Veteran.  
	
Lastly, in August 1983, the Veteran signed a medical examination 
for separation statement of option form.  The Veteran elected not 
to undergo a separation examination, understanding that his 
medical records would be reviewed by a Medical Officer at the 
appropriate medical treatment facility.  After review of the 
Veteran's records, the determination was made that a medical 
examination for separation was not required.  Therefore, there 
was no separation examination of record for the Veteran, to 
document the Veteran's bilateral knee condition when he separated 
from service. 

A showing of continuity of symptoms after discharge may be used 
as evidence to prove the nexus.  38 C.F.R. § 3.303(b).  By 
"competent medical evidence" is meant in part that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a) (2010).  As noted above, however, in certain 
cases, competent lay evidence may satisfy any of the required 
elements.  "Competent lay evidence" is defined as any evidence 
not requiring that the proponent have specialized education 
training or experience but is provided by a person who has the 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
 3.159(a)(2).  The post-service evidence includes VA treatment 
records, a VAMC physician letter, a statement by the Veteran, and 
a VA examination report.  

A July 1984 post-service treatment record showed that the Veteran 
reported to an outpatient clinic for bilateral knee pain.  The 
doctor noted that the Veteran had pain in the medial left knee 
with stressing of the joints.  The doctor noted inflammation of 
the Veteran's right knee, but stated that the etiology was 
unknown.  The Veteran was given an ace bandage for his right 
knee. 

The Veteran's VA outpatient treatment records reflect that he was 
treated for bilateral knee problems beginning April 2006, where 
he stated that he had a long history of knee pain.  The doctor 
had noted a possible medial meniscal tear and was scheduled for 
an MRI.  

A December 2006 treatment record showed that the Veteran went 
back to the VAMC for continued knee pain and worsening limitation 
in his knees.  The doctor found that the Veteran's medial 
meniscus demonstrated mild chondromalacia changes without 
evidence of a tear.  There was also subchondral cystic change in 
the marrow in the medial tibial plateau. Finally, the doctor 
noted that the Veteran had a small amount of joint fluid in his 
knee.

A February 2007 VA physical therapy consult record showed that 
the Veteran reported left knee pain, giving out without warning, 
morning stiffness, and problems going up and down stairs.  The 
doctor agreed with the findings from the December 2006 
appointment. The Veteran was fitted for elastic knee supports.

In March 2007, the Veteran had an orthopedic consult for his 
bilateral knee pain.  The Veteran reported that the pain 
originally started in the left knee after slipping off a truck in 
the military.  After examination and x-rays of the Veteran's 
knees, the doctor noted that the Veteran had mild arthritic 
changes.   

Additionally, in a March 2007 statement by the Veteran, he 
claimed that his knees have bothered him since his discharge from 
service.  The Veteran stated that he had been unemployed, 
incarcerated, homeless, and primarily drug addicted since his 
discharge, so he had never sought out medical treatment for his 
knees other than self medicating.  Furthermore, the Veteran noted 
that in while he was going through Substance Abuse Treatment 
Program (SATT) at the Gainesville VAMC, he began taking better 
care of himself and his health issues. 

The Veteran was afforded a VA examination in July 2007.  The 
Veteran reported two particular incidents in service in which he 
hurt his knee.  The examiner then performed a physical 
examination on both of the Veteran's knees.  The examiner 
diagnosed the Veteran with a left knee strain with mild 
degenerative changes and a right knee strain.  The examiner 
concluded that in order to attribute the Veterans mild 
degenerative changes of the left knee and bilateral knee strain 
to an in-service related injury would be pure speculation.  

In April 2008, the Veteran submitted a letter from his treating 
physician at the VAMC.  The doctor noted that the Veteran was 
followed at the VAMC for several medical problems, including 
problems with both of his knees, predominantly on the left side.  
Additionally, the doctor stated that the Veteran related a 
history of multiple injuries to his knees while in military 
service, most significantly to his left knee, including an 
episode requiring an extended period of splinting.  The doctor 
noted that the Veteran's imaging studies showed degenerative 
changes in the knee joint over the past several years.  The 
doctor concluded that based on the current imaging studies, the 
Veteran's historical report of service related injuries, and the 
doctors understanding of the etiology and progression of 
degenerative joint diseases, it is as least as likely as not that 
the Veteran's current bilateral knee condition is related to the 
injuries he reported during his military service.  

After a careful review of the evidence, the Board finds that the 
Veteran's service and post-service medical records and, in 
particular, the April 2008 examiner's positive nexus opinion, 
demonstrate that the Veteran's currently diagnosed bilateral knee 
strains are related to his period of active service.

The Board acknowledges that the Veteran was noted on entry into 
service to have a history of genus valgus.  Significantly, 
however, that preexisting condition was not considered disabling 
at that time and he was found to be fit for service.  
Additionally, the Veteran himself did not indicate, nor did the 
clinical evidence show, that he had ever been diagnosed with or 
treated for such a disorder prior to service.  Service treatment 
records thereafter reveal that the Veteran's overall bilateral 
knee symptoms worsened in service due to injuries from playing 
basketball, football, and falling from a truck.  Post-service 
medical records demonstrate that the in-service worsening of his 
knee symptoms has been permanent as those symptoms have persisted 
to the present day.  In addition, the Board finds that the lay 
statements of the Veteran are consistent, credible, and probative 
as to a history of knee problems since service.  Therefore, while 
the Board finds that the evidence of record shows that the 
Veteran had a preexisting knee condition that was noted on entry 
to service, that evidence also demonstrates that he incurred in-
service knee injuries that caused or aggravated his current knee 
disabilities and that his overall knee problems permanently 
increased in severity in service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Additionally, while the Veteran was afforded a VA examination in 
July 2007 that included an etiological opinion, this opinion was 
incomplete.  38 C.F.R. § 4.20 (2010).  The examiner concluded 
that it is not possible to say whether the Veteran's bilateral 
knee condition was related to an in-service incident without 
resorting to mere speculation.  This is not an adequate 
examination because the examiner did not give a clear opinion as 
to whether it is at least as likely as not that the Veteran's 
bilateral knee disability had its onset during active service or 
is related to any in-service disease, event, or injury.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided); Robinson v. 
Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 
(1994).  

The Board recognizes that the Veteran's treating VA doctor, did 
not indicate that his April 2008 findings were based on a review 
of the claims folder, and appear to have been based primarily on 
the Veteran's own lay statements.  The Board is mindful that 
claims folder review, as it pertains to obtaining an overview of 
a claimant's medical history, is not a strict requirement for 
private medical opinions, and a private medical opinion may not 
be discounted solely because the opining clinician did not 
conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Additionally, a doctor's reliance on statements from 
the Veteran is not a sufficient basis, in and of itself, to 
disregard that examiner's opinion.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  In this case, the Veteran's treating VA 
physician stated that he had been following the Veteran's 
bilateral knee condition at the VAMC.  Furthermore, he reported 
that the Veterans imaging studies showed degenerative changes in 
the knee joint over the past several years.  Additionally, his 
positive nexus opinion is consistent with the other competent 
evidence of record.  Accordingly, the Board considers that VA 
physician's opinion to constitute probative evidence that the 
Veteran's current bilateral knee condition is at least as likely 
as not, related to an incident that occurred in service.

Furthermore, the Court has held that lay testimony may be 
competent to establish a diagnosis by describing symptoms that 
support a later diagnosis by a medical professional. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Veteran is competent to describe bilateral knee pain, as it is a 
matter of which he would have personal knowledge.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Additionally, his symptoms of bilateral knee 
pain are credible as they are supported in the record and further 
were used to support the diagnosis bilateral knee strains.  
Although the Veteran did not seek treatment for his bilateral 
knee condition until December 2006, he reported in a March 2007 
statement that he had continued knee pain since his discharge 
from service.  Specifically, the Veteran noted that his 
unemployment, incarceration, homelessness, and drug addiction, 
prevented him from taking care of his health until recently, when 
he went through a treatment program.  Therefore, the Veteran's 
lay evidence is competent and sufficient to establish a diagnosis 
of obstructive sleep apnea after describing symptoms that were 
later diagnosed by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  

The weight of the medical evidence indicates that symptoms of the 
Veteran's bilateral knee conditions began during service and has 
continued to the present time.  The Board concludes that the 
bilateral knee disabilities were incurred in service.  As the 
preponderance of the evidence is in favor of the claim for 
service connection, the claim must be granted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee strain with degenerative 
changes granted.

Service connection for the residuals of a right knee strain is 
granted.  


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


